IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                        Assigned on Briefs September 24, 2013

                STATE OF TENNESSEE v. MALCOLM MCKOY

                Appeal from the Criminal Court for Hamilton County
                         No. 262352 Don W. Poole, Judge




                 No. E2013-00492-CCA-R3-CD - Filed October 4, 2013


The Defendant, Malcolm McKoy, pled guilty to theft of property valued over $500 and
burglary. The trial court sentenced the Defendant to concurrent four-year and six-year terms,
suspended to be served on unsupervised probation. These sentences were to run
consecutively to another sentence unrelated to this appeal. After two subsequent probation
violations based on new arrests, the Defendant was arrested for aggravated assault. A
probation violation warrant was issued based upon this arrest, and, after a hearing, the trial
court revoked the Defendant’s probation. On appeal, the Defendant contends that there was
insufficient evidence to warrant a revocation of his probation. After a thorough review of
the record and applicable law, we affirm the trial court’s judgment.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

R OBERT W. W EDEMEYER, J., delivered the opinion of the court, in which J OHN E VERETT
W ILLIAMS and N ORMA M CG EE O GLE JJ., joined.

Ardena J. Garth and Richard Kenneth Mabee, Chattanooga, Tennessee, for the Appellant,
Malcolm McKoy.

Robert E. Cooper, Jr., Attorney General and Reporter; Clarence E. Lutz, Senior Counsel;
William H. Cox, District Attorney General; and Cameron Williams, Assistant District
Attorney General, for the Appellee, State of Tennessee.

                                         OPINION
                                          I. Facts



                                              1
       This case arises from the Defendant’s multiple violations of his probation sentences.
On October 24, 2007, in case number 262352, the Defendant pled guilty to theft of property
valued over $500 and burglary. Pursuant to the plea agreement, the trial court sentenced the
Defendant, as a Range II offender, to serve a suspended four-year sentence for the theft
conviction and a suspended six-year sentence for the burglary conviction. The sentences
were to run concurrent with one another and to be served on unsupervised probation.

        On October 8, 2009, the trial court issued a probation violation warrant based upon
the Defendant’s new arrests. As a result, the trial court amended the original judgments by
placing the Defendant on supervised probation. On June 29, 2010, the Defendant was again
arrested, and a probation violation warrant issued based on this new arrest, the Defendant’s
failure to report, and the Defendant’s failure to pay probation fees.

       On June 24, 2011, the Defendant was again arrested for driving on a suspended
license, possession of marijuana, and possession of a controlled substance. As a result of
these violations, the trial court placed the Defendant on intensive supervision. On November
26, 2012, the Defendant was arrested for aggravated assault and a probation violation warrant
was issued. The trial court conducted a hearing on the alleged violation, and the parties
presented the following evidence: Tabitha Presley testified that she and the Defendant lived
together between September and November 2012. She described the Defendant as her
“boyfriend” at that time. Presley recalled an “event” on November 20, 2012, that occurred
between her and the Defendant:

               Me and [the Defendant], we got into an altercation prior to that event,
       the same day though. He stormed out [of] the house and he went down the
       street. I went to the edge of my yard and I yelled down the street he need[ed]
       to come get his stuff. He came back in a cab, all hostile and mad. He was like
       what did you say. I was like I ain’t saying nothing. He was like what did you
       say. I was like I ain’t saying nothing. By this time he was already mad. I was
       in the car smoking a cigarette and he just went berserk.

        Presley explained that when the Defendant “went berserk” he choked, beat, and
pushed her. She said that the Defendant told her that he would “take [her] out.” Presley said
that she tried to “fight back.” At some point, Presley’s neighbors approached, and the
Defendant stopped. As a result of this interaction, Presley said that she sustained marks on
her neck, a knot on her head, and a black eye. She said that she did not seek medical
attention but reported the incident to police.

      On cross-examination, Presley agreed that she failed to follow through with the
complaint against the Defendant by not appearing in general sessions court. As a result, the

                                             2
case against the Defendant was dismissed. Presley explained that she did not attend court
on the first date because she had “finals” and on the second court date because she had her
dates “mixed up.” Presley agreed that she spoke with the Defendant following the incident.

      Harold Diaz, a Chattanooga Police Department officer, testified that, on November
20, 2012, Presley reported the event involving the Defendant. Officer Diaz said that he
observed injuries on Presley’s forehead, left cheek, and upper eye area. He further observed
“some redness” on the left side of Presley’s neck.

        Kevin Adkins, a Tennessee Department of Correction probation officer, testified that
he supervised the Defendant and filed a probation violation report with the court on
November 26, 2012, based on a new arrest for domestic assault and other technical
violations. As to the technical violations, Adkins explained that the Defendant was required
to report any new arrest to his probation officer immediately. Adkins said that, at the time
of the report, the Defendant had not reported the aggravated assault arrest. Adkins said that
probation rules also prohibited the Defendant from using drugs and alcohol and that the
Defendant had tested positive for marijuana on two separate occasions, July 17, 2012 and
October 24, 2012. The Defendant had also failed to pay probation fees. Another condition
of probation required the Defendant to be at his place of residence from 6:00 p.m. until 6:00
am. Adkins stated that the Defendant was not at home by curfew time on three 1 different
occasions. Finally, probation rules prohibited the Defendant from engaging an assaultive or
abusive behavior, which was the issue in his latest arrest.

      Adkins testified that he had been supervising the Defendant since September 23, 2011,
when the trial court moved the Defendant to “enhanced” probation due to a violation.
Adkins stated that the Defendant had two prior probation violations based on new arrests.

       On cross-examination, Adkins testified that he did not have the lab results for the drug
screens but had two “admittal forms” signed by the Defendant acknowledging that he had
used drugs.

        The Defendant testified about the November 20, 2012 assault charge stemming from
his altercation with Presley. The Defendant described himself and Presley as “friends.” He
said that Presley and his girlfriend had “differences.” The Defendant said that “after the
nightclub” at about 5:00 a.m., he and Presley “had some words” and “both [were] physical.”


        1
          Adkins testified to five occasions, two of which were in October. On cross-examination he
agreed that the Defendant notified him of an address change in October and, thus two of the five occasions,
Adkins may have gone to the old address. Based upon this testimony, the trial court found that there was no
proof of the October violations.

                                                    3
He said he left her house, and she called police. He denied hitting Presley or choking her.
He explained that Presley was trying to block him from leaving, so he pushed her “by her
neck.” He maintained that he did not choke her and denied ever punching her.

        The Defendant testified that he attempted to report the new arrest stemming from the
altercation with Presley to his probation officer, but Adkins had already filed a probation
violation report. The Defendant explained that he reported to Adkins twice a month, so he
believed that his duty to report was at the time of his next probation appointment. He said
that on the intake form for his next appointment, he indicated that he had been arrested since
his last probation appointment.

       The Defendant testified that he had never taken “any urinalysis.” He said that on both
occasions when he admitted to marijuana use, he signed paperwork admitting the use and did
not take a drug test. The Defendant denied “constant use” of marijuana and said that on both
occasions he had used marijuana “a couple of weeks” before.

       As to the Defendant’s failure to pay probation fees, the Defendant testified that he told
Adkins that he had filed for disability and been denied. He said that he informed Adkins he
was “in the process of filing again.” Several days after his arrest, he received another denial.
The Defendant said that the basis for his disability was having been “shot seven times.” He
explained:

       I have fourteen plates and a rod and a screw replacing my left femur. I have
       a bullet still in the back of my left knee. I have a bullet still in my left lung.
       I have limited use of my right hand which I’m right-handed. My right wrist
       doesn’t bend. In August 8, 2008, I cut my hand and had cut my tendons and
       stuff and had surgery on two of my fingers and two of them I still haven’t had
       surgery on.

The Defendant stated that he had no work history other than “odd jobs helping family
members.” The Defendant said that he had a job offer if the trial court reinstated his
probation and expressed a desire to “pay some debt back to society.”

       On cross-examination, the Defendant testified that he did not believe that he was away
from his home during curfew. He explained that his “step-son” came home from school at
3:00 p.m., and the child’s mother went to work at 2:00 p.m. and worked until 9:00 p.m. He
said that, during this time, he primarily watched the child once he was home from school.
He then stated, “honestly I am there from three till nine or ten. I may leave after that but I’m
right back.” He also stated that “someone” in his neighborhood would have told him Adkins
came by looking for him, if Adkins had come to the house while the Defendant was not there.


                                               4
       The Defendant agreed that he used marijuana occasionally but maintained that he
never took a urinalysis. He explained that he experienced pain in his leg and would use
marijuana at times “just to relax and try to go to sleep.” The Defendant maintained that he
never hit Presley. He said that after pushing her out of his way, he left the house. The
Defendant agreed that he has been on “active probation” since October 2007, and since that
time he had pled guilty to eight different offenses.

        After hearing all of the proof, the trial court revoked the Defendant’s probation. The
trial court made the following findings in support of the revocation:

       I do find by . . . the preponderance of the evidence that [the Defendant] has
       violated the terms of his probation in this respect. I do find in regard to the
       reporting arrest, I think there is probably a violation but I’m not going to treat
       that overly harsh in view of the fact that he did write down at least on his first
       visit that he had been arrested. But I do find that he has violated the terms of
       his probation by using marijuana, by admitting the use of marijuana and I do
       give credit to Mr. Adkins when he says that they did test him and he did test
       positive. But at least by his own admissions [the Defendant] has violated the
       probation by continuing to use marijuana.

       ...

       I think it’s very difficult for convicted felons, certainly in the condition of [the
       Defendant] to pay all of his court costs and probation fees, although he
       violated probation by not doing that. I would not order any sentence into
       execution based upon that.

               I do find based upon credible proof from Mr. Adkins that he has
       violated the curfew at least on the three occasions in July, August and
       September, as testified to by Mr. Adkins. I give him the benefit of the doubt
       that he moved around from one girl friend to this relationship with Ms. Presley
       in October and apparently did put a Rawlings Street address down. But once
       again, I do find that on those three occasions that he violated the terms of his
       probation.

              I do find that he is engaged in assaultive conduct. I do think Ms.
       Presley presented credible proof, that he mistreated, assaulted her on the
       occasion that she mentions. I think that is corroborated by the testimony of
       Officer Diaz. I do find based upon those violations that he has violated the


                                            5
       terms of his probation.

The trial court noted that the Defendant had been found in violation of the terms of his
probation on two prior occasions, January 2010 and September 2011. The trial court then
ordered the remainder of the four-year term for the theft conviction into execution but
partially revoked the six-year sentence for aggravated burglary, indicating that at the end of
the four-year term, the Defendant would be returned to probationary status for the remainder
of the six years. It is from this judgment that the Defendant now appeals.

                                        II. Analysis

      The Defendant contends that the trial court’s revocation of his probation sentence was
an abuse of discretion. Specifically, he attacks the evidence as insufficient to support a
revocation of his probation sentence. The State responds that the trial court properly revoked
the Defendant’s probation. We agree with the State.

        A trial court’s authority to revoke a suspended sentence is derived from Tennessee
Code Annotated section 40-35-310 (2010), which provides that the trial court possesses the
power “at any time within the maximum time which was directed and ordered by the court
for such suspension, . . . to revoke . . . such suspension” and cause the original judgment to
be put into effect. A trial court may revoke probation upon its finding by a preponderance
of the evidence that a violation of the conditions of probation has occurred. T.C.A. § 40-35-
311(e) (2010). “In probation revocation hearings, the credibility of witnesses is to be
determined by the trial judge.” State v. Mitchell, 810 S.W.2d 733, 735 (Tenn. Crim. App.
1991). If a trial court revokes a defendant’s probation, its options include ordering
confinement, ordering the sentence into execution as originally entered, returning the
defendant to probation on modified conditions as appropriate, or extending the defendant’s
period of probation by up to two years. T.C.A. §§ 40-35-308(a), (c), -310 (2010); see State
v. Hunter, 1 S.W.3d 643, 648 (Tenn. 1999).

        The judgment of the trial court in a revocation proceeding will not be disturbed on
appeal unless there has been an abuse of discretion. See State v. Shaffer, 45 S.W.3d 553, 554
(Tenn. 2001); State v. Smith, 909 S.W.2d 471, 473 (Tenn. Crim. App. 1995). In order for this
Court to find an abuse of discretion, “there must be no substantial evidence to support the
conclusion of the trial court that a violation of the conditions of probation has occurred.”
State v. Shaffer, 45 S.W.3d 553, 554 (Tenn. 2001). Further, a finding of abuse of discretion
“‘reflects that the trial court’s logic and reasoning was improper when viewed in light of the
factual circumstances and relevant legal principles involved in a particular case.’” Shaffer,
45 S.W.3d at 555 (quoting State v. Moore, 6 S.W.3d 235, 242 (Tenn. 1999)).



                                              6
        In the present case, the Defendant’s probation officer, Adkins, testified about two
instances where the Defendant failed a drug screen. The Defendant signed paperwork
acknowledging his drug use while on probation and admitted at the revocation hearing that
he had used marijuana in violation of the terms of his probation sentence. Adkins also
testified about at least three occasions where the Defendant was in violation of the terms of
his curfew. Although the Defendant challenges the validity of his curfew violations, he
testified at the revocation hearing that he “may” have left after his girlfriend arrived home
from work at 9:00 p.m. or 10:00 p.m. Finally, Presley testified about an altercation with the
Defendant during which she sustained injuries to her face and neck. Officer Diaz confirmed
seeing injuries to Presley’s face and neck on the same day of the incident. This evidence
supports a finding that the Defendant engaged in assaultive, abusive, threatening or
intimidating behavior in violation of the terms of his probation.

       The record contains the testimony of witnesses concerning the Defendant’s violations
of probation and the Defendant’s own admissions to violating the terms of his probation.
The trial court heard the proof and accredited the State’s witnesses. We conclude that there
is substantial evidence supporting the trial court’s conclusion that violations of the terms of
the probation sentences occurred and that the Defendant’s probation should be revoked based
upon those violations. See State v. Delp, 614 S.W.2d 395, 298 (Tenn. Crim. App. 1980).
Accordingly, the trial court did not abuse its discretion when it revoked the Defendant’s
probation. The Defendant is not entitled to relief as to this issue.

                                      III. Conclusion

        Based on the foregoing reasoning and authorities, we affirm the judgment of the
trial court.

                                                   _________________________________
                                                     ROBERT W. WEDEMEYER, JUDGE




                                              7